DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Takenaka fails to teach responding to an emergency alert audio tone in a media stream being processed by a client, causing the abandonment of modification of that media stream.  That is, applicant emphasizes that the media stream carrying the emergency alert audio tone is the same stream as that which would have been acted upon by the modification that is ultimately abandoned.  This concept can be termed the same stream limitation.
According to applicant, while Takenaka may teach detecting an audio alert, it does not teach the same stream limitation. Examiner respectfully disagrees. Takenaka detects an audio emergency alert in the A/V signal from the tuner (SB), and then causes an action to be taken on the same stream (e.g., Sm is combined with Sve), resulting in an emergency message being displayed [see Fig. 1].  This meets the same stream limitation. The only difference is that Takenaka abandons the primary stream (e.g. displays an emergency message full screen), while the claim recites abandoning a content modification (e.g. an ad).
The rejection reasons that one skilled in the art would have recognized that Takenaka’s method could be used to trigger not only the abandonment of the primary content, but the abandonment of a planned content modification, as taught in Giladi as cited below.  While examiner maintains that Nijim is not deficient, that argument is moot in view of the new rejection over Giladi, which was necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 12-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US 2003/0093788 in view of Giladi, US 2017/0134466. 

1 and 16 and 21. Takenaka teaches a method and system comprising:
a network communication interface [e.g. tuner 2b, Fig. 1], a processor [controller 100, Fig. 1];
detecting presence of an emergency-alert audio tone [detection signal is output in response to detecting matching audio signal of audible emergency alert, Figs. 1, 2, paras. 52-54] in a media stream accessible to a media client, wherein the detecting is carried out while the media client is processing the media stream for presentation [the audio signal is detected while the receiver EBa/reception system EMa (i.e. media client) is accessing and processing the stream, Fig. 1, paras. 49-54]; and
responsive to detecting the presence of the emergency-alert audio tone in the media stream accessible to the media client, causing the media client to take an action involving the currently processed stream [comparator generates and outputs a detection signal, causing the emergency message to be extracted and displayed to the user, paras. 52-54].

Giladi teaches a media streaming system and method including non-transitory data storage [918, 920, Fig. 8], wherein a media client takes action in response to an emergency alert [Figs. 4, 5, 7B, paras. 52, 67, 68, 71] wherein the action taken by the media client is to abandon a dynamic content modification of the stream carrying the trigger [substitute media such as an ad (i.e. a dynamic content modification of the main content) may be abandoned when an inband (i.e. in the same stream as the content) emergency event is detected, Fig. 3, 4, 7B; paras. 25, 68, 91, 112; also see paras. 62, 66-71, 107, 109, 114, 118-122, 123];
wherein the causing the media client to abandon the dynamic content modification is carried out while the media client is processing the media stream for presentation [the underlying stream is still being monitored for emergency events and to manage pause behavior, paras. 52, 67-71, 107-109, 112, 114, 118-122] and wherein the dynamic content modification is a modification of content of the media stream [the media presentation (media stream) includes “inband” events, i.e. emergency events, which trigger the abandonment, Figs. 4, 7B, paras. 25, 26, 52, 62, 68, 91, 112, 123].
Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Giladi’s DASH implementation, including continuing to monitor the underlying content stream (in band) for emergency events, to ensure that no emergencies are missed while secondary content is dynamically modifying the main contents [see Giladi, paras. 67, 68].

6 and 22.  Takenaka teaches the method of claim 1, wherein the media client comprises at least one entity selected from the group consisting of a television and a set top box, and wherein the media stream is a television channel [Fig. 1, paras. 4, 47-49].

7 and 23.  Takenaka teaches the method of claim 1, wherein the dynamic content modification is triggered by a comparison of digital fingerprint data [known audio signal, (i.e. fingerprint) is compared to received audio signal, paras. 52, 53].

8 and 17. Takenaka teaches the method of claim 1, wherein the method is carried out at least in part by the media client [Figs. 1, 2, paras. 52-55].

9. Giladi teaches the method of claim 1, wherein the method is carried out at least in part by an entity that is in a path of distribution of the media stream to the media client [e.g. media access engine 652/command processor 652a, Figs. 6A, 6B, paras. 95-102].

10. Giladi teaches the method of claim 9, wherein the entity comprises a multichannel video program distributor [e.g. national media provider, Fig. 1, paras. 50, 55, 56]

12 and 25. Giladi teaches the method of claim 1, wherein the dynamic content modification comprises a dynamic advertisement insertion [Fig. 3, 4, 7B; paras. 25, 68, 91, 112; also see paras. 62, 66-71, 107, 109, 114, 118-122, 123].

13. Takenaka teaches the method of claim 1, wherein the emergency-alert audio tone comprises at least one predefined audio waveform indicative of an emergency alert [stored audio, paras. 52, 53].

14.  Giladi teaches the method of claim 1, wherein the method is carried out between a time when the media client has received a directive to carry out the dynamic content modification and a time [client receives playlist (i.e. directive to play substitute content in the future), and then monitors for emergency events (i.e. carries out method) during main content playback, before substitution is effected, Figs. 4, 5, 7B, 112, 114, 118-122] paras. 25, 26, 52, 67-71, 91, 107-109, 112, 114, 118-123].

15. Giladi teaches the method of claim 1, wherein the method is carried out while the media client is applying the dynamic content modification, and wherein abandoning the dynamic content modification comprises discontinuing the dynamic content modification [i.e. the applied substitute content such as an ad is interrupted, Figs. 3, 4, paras. 62, 67, 70, 84; also see paras. 62, 66-71, 91, 107, 109, 112, 114, 118-122, 123].

18. Nijim teaches the system of claim 16, wherein the system is at an entity involved with delivery of the media stream to the media client [e.g. media access engine 652/command processor 652a, Figs. 6A, 6B, paras. 50, 55, 56, 95-102].

19. Takenaka teaches the system of claim 16, wherein detecting presence of the emergency-alert audio tone in a media stream accessible to the media client comprises: while the media client is processing a first media stream for presentation, detecting presence of the emergency-alert audio tone in a second media stream accessible to the media client [e.g. detecting broadcast tone while viewing other source, paras. 2, 52-54, 68, 69],
wherein the operations further include, responsive to detecting the presence of the emergency-alert audio tone in the second media stream accessible to the media client, causing the media client to [paras. 52-54, 68, 69].

20. Giladi teaches the system of claim 16, wherein abandoning the dynamic content modification comprises an operation selected from the group consisting of forgoing a planned dynamic content modification and discontinuing an in-progress dynamic content modification [Fig. 3, 4, 7B; paras. 25, 68, 91, 112; also see paras. 62, 66-71, 107, 109, 114, 118-122, 123].


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka and Giladi as cited above in view of Ng, US 2018/0242052.  The above references are silent on a watermark to trigger an emergency warning.  Ng teaches an emergency alert system wherein causing the media client to abandon a dynamic content modification comprises encoding into the media stream a watermark that is interpretable by the media client to cause the media client to abandon the dynamic content modification [watermark is encoded in stream to trigger emergency warning, paras. 79-85, 101].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the references with Ng, as a convenient and invisible (to the viewer) way to signal or trigger an action such as emergency alert.  This gives the provider control to interrupt content and provide the necessary alert to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424